      Case 4:17-cv-07142-HSG Document 147 Filed 02/02/21 Page 1 of 4




     Nicole Lavallee (SBN 165755)
 1   Kristin J. Moody (SBN 206326)
 2   A. Chowning Poppler (SBN 272870)
     BERMAN TABACCO
 3   44 Montgomery Street, Suite 650
     San Francisco, CA 94104
 4   Telephone: (415) 433-3200
     Facsimile: (415) 433-6382
 5
     Email: nlavallee@bermantabacco.com
 6           kmoody@bermantabacco.com
             cpoppler@bermantabacco.com
 7
     Counsel for the Lead Plaintiff Plymouth County Group
 8   and Co-Lead Counsel for the Class
 9

10
                               UNITED STATES DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12
                                       OAKLAND DIVISION
13
                                        )
14   IN RE AQUA METALS, INC. SECURITIES )            Case No.: 4:17-cv-07142-HSG
     LITIGATION                         )
15                                      )            STIPULATION AND ORDER
                                        )            DENYING TO DEFER CASE
16                                                   MANAGEMENT CONFERENCE
                                        )
17                                      )
                                        )
18                                      )
                                        )
19                                      )
20                                      )
                                        )
21

22

23

24

25

26

27

28   STIPULATION TO DEFER CASE MANAGEMENT CONFERENCE & ORDER
     DENYING
     No.: 4:17-cv-07142-HSG
      Case 4:17-cv-07142-HSG Document 147 Filed 02/02/21 Page 2 of 4




 1   Pursuant to Local Rule 6.2, the Parties respectfully request the following:

 2           WHEREAS, the above-captioned case is currently pending before this Court;

 3           WHEREAS, there is a case management conference scheduled in this action for February

 4   9, 2021;

 5           WHEREAS, the parties attended a mediation on December 9, 2020 to discuss resolution

 6   of the action and those discussions are ongoing;

 7           WHEREAS, in light of the ongoing settlement discussions, the parties agree that the case

 8   management conference should be deferred.

 9           THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and among the

10   respective parties hereto, that:

11           1.      The case management conference be set for March 9, 2021.

12           IT IS SO STIPULATED.

13    DATED: February 1, 2021
                                                   Respectfully submitted,
14

15                                                 LEVI & KORSINSKY, LLP

16                                                 By:    /s/ Shannon L. Hopkins
                                                   Shannon L. Hopkins
17                                                 Stephanie A. Bartone
18                                                 1111 Summer Street, Suite 403
                                                   Stamford, CT 06905
19                                                 Telephone: (203) 992-4523
                                                   Facsimile: (212) 363-7171
20                                                 Email: shopkins@zlk.com
                                                          sbartone@zlk.com
21

22                                                 Rosemary M. Rivas
                                                   LEVI & KORSINSKY, LLP
23                                                 388 Market Street, Suite 1300
                                                   San Francisco, CA 94111
24                                                 Telephone: (415) 373-1671
                                                   Facsimile: (415) 484-1294
25                                                 Email: rrivas@zlk.com
26
                                                   Nicole Lavallee
27                                                 Kristin J. Moody
                                                   A. Chowning Poppler
28   STIPULATION TO DEFER CASE MANAGEMENT CONFERENCE & ORDER
     DENYING                                                                                      1
     No.: 4:17-cv-07142-HSG
      Case 4:17-cv-07142-HSG Document 147 Filed 02/02/21 Page 3 of 4




                                                 BERMAN TABACCO
 1                                               44 Montgomery Street, Suite 650
 2                                               San Francisco, CA 94104
                                                 Telephone: (415) 433-3200
 3                                               Facsimile: (415) 433-6382
                                                 Email: nlavallee@bermantabacco.com
 4                                                      kmoody@bermantabacco.com
                                                        cpoppler@bermantabacco.com
 5

 6                                               Leslie R. Stern
                                                 BERMAN TABACCO
 7                                               One Liberty Square
                                                 Boston, MA 02109
 8                                               Telephone: (617) 542-8300
                                                 Facsimile: (617) 542-1194
 9
                                                 Email: lstern@bermantabacco.com
10
                                                 Counsel for the Lead Plaintiff Plymouth County
11                                               Group and Co-Lead Counsel for the Class
12
      DATED: February 1, 2021                    GREENBERG TRAURIG, LLP
13

14                                               By:     /s/ Michael R. Hogue
                                                         Michael R. Hogue
15
                                                 Michael R. Hogue
16                                               4 Embarcadero Center, Suite 3000
17                                               San Francisco, CA 94111
                                                 Telephone: (415) 655-1300
18                                               Facsimile: (415) 707-2010
                                                 Email: hoguem@gtlaw.com
19

20                                               Robert A. Horowitz (pro hac vice)
                                                 Met Life Building, 200 Park Avenue
21                                               New York, NY 10166
                                                 Telephone: (212) 801-9200
22                                               Facsimile: (212) 801-6400
                                                 Email: horowitzr@gtlaw.com
23

24                                               Counsel for Defendants Aqua Metals, Inc.,
                                                 Thomas Murphy, and Selwyn Mould
25

26
      DATED: February 1, 2021                    WILSON SONSINI GOODRICH & ROSATI,
27
                                                 P.C.
28   STIPULATION TO DEFER CASE MANAGEMENT CONFERENCE & ORDER DENYING
     No.: 4:17-cv-07142-HSG                                                                       2
      Case 4:17-cv-07142-HSG Document 147 Filed 02/02/21 Page 4 of 4




 1                                               By:        /s/ Steven M. Schatz
 2                                                          Steven M. Schatz

 3                                               Steven M. Schatz
                                                 Dylan Grace Savage
 4                                               Alexander K. Brehnan
                                                 650 Page Mill Road
 5
                                                 Palo Alto, CA 94304-1050
 6                                               Telephone: (650) 493-9300
                                                 Facsimile: (650) 565-5100
 7                                               Email: sschatz@wsgr.com
                                                        dsavage@wsgr.com
 8                                                      abrehnan@wsgr.com
 9
                                                 Counsel for Defendant Stephen R. Clarke
10

11                                            ORDER

12   It is hereby ordered that:
                                                          ES DISTRICT
                                                         T               C
            1.                                       TAbe moved to March 9, 2021.
                    The case management conference shall




                                                                                          O
13
                                                   S




                                                                                           U
                                                  ED




                                                                                            RT
14   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                              UNIT




                                                                            D
                                                                 DENIE
15




                                                                                                     R NIA
16                                                                                              r.
     DATED: 2/2/2021                                                                 illiam J
                                              NO




                                                                            d S. G
                                                                 H a y wo o


                                                                                                     FO
17                                                    J u d ge
                                                HON. HAYWOOD   S. GILLIAM, JR.
                                                RT




                                                UNITED STATES DISTRICT JUDGE                    LI
18                                                     ER
                                                  H




                                                                                           A

                                                            N                               C
                                                                              F
19                                                              D IS T IC T O
                                                                      R
20

21

22

23

24

25

26

27

28   STIPULATION TO DEFER CASE MANAGEMENT CONFERENCE &
     ORDER DENYING                                                                                           3
     No.: 4:17-cv-07142-HSG
